Citation Nr: 0203883	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbar strain.  

(The issue of entitlement to service connection for bilateral 
pterygium will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1981 
to September 1985.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for back strain.  
The July 1999 and June 2000 statements of the case continued 
the denial of service connection for lumbar strain.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for bilateral pterygium, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3.104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the required notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.  


FINDING OF FACT

The medical evidence does not include a nexus opinion 
relating current lumbar strain to an in-service event.  


CONCLUSION OF LAW

Lumbar strain was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a February 2002 video 
hearing before the Board.  The RO's June 1998 and July 2001 
letters to the veteran, the January 1999 rating decision, and 
the July 1999 and June 2000 statements of the case informed 
the veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist and 
inform the veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

For the veteran to establish service connection for lumbar 
strain, the evidence must demonstrate that lumbar strain was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Certainly, the veteran currently has lumbar strain.  A claim 
for service connection for a disability must be accompanied 
by evidence that establishes that the claimant currently has 
the claimed disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The October 1997 private diagnosis was 
lumbosacral strain with some radiculopathy on the left, and 
the July 1999 private diagnosis was chronic lumbar fatigue.  
The August 2001 VA diagnosis was chronic lumbosacral strain.  

Form DD 214 shows that the veteran served in the military as 
a fire protection specialist.  Following a June 1981 
enlistment examination, which showed a normal spine, service 
medical records show a single incident of back pain in 
service in August 1985 when the veteran reported that he 
specifically went to the clinic to document a recent incident 
of back pain for one month.  He believed that his back pain 
was related to pulling a muscle while carrying a heavy male 
adult up a fire ladder during firefighter training exercises 
in 1984 and while performing push-ups later in 1984.  Because 
the back pain had markedly improved over the last month, no 
treatment was warranted in August 1985, and no residuals were 
noted at separation from service.  According to the veteran, 
however, no residuals could have been noted because he 
received no separation examination.  Resolving all reasonable 
doubt in the veteran's favor, his military occupational 
specialty and the August 1985 report of back pain will 
suffice to show that he received in-service examination for 
at least some kind of low back disability.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.102 (2001).  

Regardless, service connection cannot be granted because the 
medical evidence includes no nexus opinion relating current 
lumbar strain to an in-service event.  Only the veteran and 
his representative believe that there is a relationship 
between the current lumbar strain and active service.  In an 
effort to show continuity of symptomatology, the veteran's 
June 2000 statement and February 2002 testimony modifies the 
sequence of events that the veteran has reported from his 
August 1985 clinic visit through his May 2000 hearing.  The 
veteran more recently asserts that he injured his low back, 
not while carrying a heavy man up a ladder or performing 
push-ups in 1984, but while dressed in full gear and carrying 
a heavy fire hose charged with water up a ladder in 1985.  
Contrary to his August 1985 statement that he waited one 
month before documenting back pain, he now asserts that he 
was in so much pain that he had to be helped down from the 
ladder and taken immediately to the clinic in August 1985.  
He also asserts that he was seen by a private chiropractor 
soon after separation from service but that any private 
medical records were destroyed after being in archives for 
seven years.  He was also contends that he was turned down 
for an airline job in 1987 because of back disability 
demonstrated on x-ray but that those records were also 
destroyed within ninety days. 

In contrast, two private examiners and a VA examiner found no 
relationship between current lumbar strain and active 
service.  In July 1996, a private examiner noted upper lumbar 
spine pain for six months since the veteran began a sedentary 
job in front of a computer terminal and pain in the same area 
after falling while roller blading a few days ago.  The 
diagnosis was a pars interarticularis defect in the lower 
lumbar spine, which was not related to the cause of the 
veteran's recent visit, and chronic lumbar fatigue, which was 
related to posture in front of the computer terminal.  In 
October 1997, the private impression was lumbosacral strain 
with some radiculopathy on the left, which manifested as low 
back pain since the veteran slept on a concrete floor during 
his wife's labor in September 1997, over twelve years after 
service.  Finally, after reviewing the entire claims folder 
and examining the veteran, the August 2001 VA orthopedic 
examiner opined that the veteran's current lumbosacral strain 
was not connected to service.  Even while apparently sincere, 
the veteran and his representative are lay persons who are 
not competent to render a medical opinion relating a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As the results of three post-service examinations 
demonstrate, the overwhelming weight of the probative 
evidence is against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application. 
38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for lumbar strain is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

